PER CURIAM.
This is an appeal by the plaintiff, Esther C. Rosenberg, from a summary final judgment in favor of the defendants, Continental Assurance Company and Charles 0. Finley Company, Inc., in an action to recover benefits under a group insurance policy which allegedly insured the life of Dr. Harold Arthur Rosenberg, plaintiff’s deceased husband. Plaintiff’s complaint was based on breach of contract, declaratory relief and negligence.
Upon consideration of the record on appeal, the briefs and arguments of counsel, we have determined that the plaintiff has conclusively established that there are material issues of fact to be determined by the trier of fact, and that the defendants were not entitled to a summary judgment as a matter of law. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Liberty Mutual Insurance Company v. Stuckey, 220 So.2d 421 (Fla. 4th DC A 1969); Stringfellow v. State Farm Fire and Casualty Company, 295 So.2d 686 (Fla. 2d DCA 1974).
Therefore, the summary final judgment is reversed.